Citation Nr: 1311384	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  06-28 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD), for purposes of accrued benefits.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), for purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to October 1977.  He died in January 2004.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the appellant's claim of entitlement to accrued benefits.  Jurisdiction of the appellant's case was subsequently transferred to the RO in Des Moines, Iowa.  

In October 2007, the appellant testified at a video conference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims folder.  

In February 2008 and August 2011 this matter was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant, if further action is required on her part.  



REMAND

Unfortunately, a remand is required for the appellant's claims currently on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that the appellant has been afforded due process.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012).  

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), are applicable to this appeal.  The RO/AMC has attempted to provide the appellant with information concerning the VCAA in correspondence dated in September 2006, March 2008, August 2009, and October 2011.  

The Board finds, however, that a remedial notice is still necessary as the AMC has failed to provide the appellant with proper notice of both her higher rating and TDIU claims, as requested and required by the Board's remands in February 2008 and August 2011.  While the appellant has been provided general notice of the information and evidence necessary to substantiate an accrued benefits claim, the February 2008 Board remand also requested that the appellant be provided proper notice of the TDIU claim.  The August 2011 Board remand also more specifically requested that the appellant be sent an updated VCAA letter delineating the specific elements underlying her accrued benefits claims for a higher rating and for a TDIU.

The Board finds that there has not been substantial compliance with these remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that compliance by the Board or the RO with remand directives is neither optional nor discretionary, and where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Because of the Stegall violation - the duty-to-assist letters sent to the appellant in this case do not provide proper notice regarding her accrued benefits claims for a higher rating for PTSD and for a TDIU - the Board will remand the case for the issuance of 38 U.S.C.A. § 5103(a)-compliant notice.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the appellant a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that provides proper notification of her accrued benefits claim for a rating in excess of 10 percent for PTSD and of her accrued benefits claim for a TDIU, not only for an accrued benefits claim.  

2.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought on appeal remain denied, the appellant and her representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

